PER CURIAM.
Concrete Structures, Inc., a lessee of heavy truck equipment, was defendant in an action for an unpaid truck rental bill. It was stipulated that the truck rental was in fact due and the truck lessee defended only upon the basis of a counterclaim, which alleged that General Truck Rentals, Inc., the lessor, had breached the lease agreement and that Concrete Structures was entitled to damages incurred as a result of having to rent vehicles and equipment from another lessor. At the conclusion of the trial before the court, sitting without jury, the verdict and judgment was for the plaintiff in the amount stipulated.
Concrete Structures appeals and assigns as error the court’s failure to find that it had proved adequate damages from General Truck Rental’s breach of the truck leasing agreement. The record reveals that no competent evidence of Concrete Structure’s alleged damages was presented to the court. The proper measure of damages in this type of case is the amount it is necessary to expend above the contract price for the rent or hire of similar equipment as that provided for in the contract. Cf. A. Mortellaro & Co. v. Atlantic Coast Line R. Co., 91 Fla. 230, 107 So. 528; Chesapeake & Ohio Ry. Co. v. Elk Refining Co., 4 Cir., 1950, 186 F.2d 30, 36 A.L.R.2d 329.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.